IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 44238

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 433
                                                )
       Plaintiff-Respondent,                    )   Filed: April 17, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
KODI A. WHEELER,                                )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Order denying I.C.R.         35    motion    to   reconsider   order   relinquishing
       jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge
                   ________________________________________________

PER CURIAM
       Kodi A. Wheeler pled guilty to sexual abuse of a child under the age of sixteen. Idaho
Code § 18-1506(1)(a). The district court sentenced Wheeler to a unified term of seven years
with three years determinate, suspended the sentence, and placed Wheeler on probation.
Wheeler subsequently admitted to violating the terms of his probation and the district court
revoked his probation but retained jurisdiction. Following the period of retained jurisdiction, the
district court relinquished jurisdiction.    Wheeler filed a motion to reconsider the order
relinquishing jurisdiction, which the district court treated as an Idaho Criminal Rule 35 motion



                                                1
and denied the motion. Wheeler appeals, asserting that the district court erred by denying his
motion to reconsider the order relinquishing jurisdiction.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Wheeler’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Wheeler’s
Rule 35 motion is affirmed.
       The order of the district court denying Wheeler’s Rule 35 motion to reconsider order
relinquishing jurisdiction is affirmed.




                                                 2